Winslow, C. J.
Tbe principal contentions of tbe plaintiff are that there was no exclusive agency shown and no sufficient evidence to establish the custom which the jury found existed. We do not find it necessary, however, to discuss these questions. Under simple and well known principles the judgment is right upon the undisputed facts.
The defendants were the agents of the plaintiff corporation to sell insurance at certain rates in this territory for a certain commission. While acting as such agents they secured prospective purchasers of insurance, who were ready to purchase if they could secure a satisfactory rate. The defendants were unable, however, to induce the prospective purchasers to take the insurance at the rate fixed by the plaintiff and so notified the plaintiff. The plaintiff thereupon, while defendants’ agency still continued and without the defendants’ knowledge, stepped in and reduced the rate, and thereby itself sold the insurance to the said purchasers, through Mr. Eldred, who was in legal effect the agent of the purchasers. In substance, the principal prevented the agent from effecting the sale and earning his commission by fixing a prohibitive price, and then secretly lowered the price, and by this means accomplished the sale itself, without the agent’s knowledge, and while the agency still existed. That the payment of the agent’s commissions cannot be avoided by this means is settled. Oliver v. Katz, 131 Wis. 409, 111 N. W. 509; O’Keefe v. Stephenson, 135 Wis. 342, 115 N. W. 805; Terry v. Bartlett, ante, p. 208, 139 N. W. 1133. We think the court was right in allowing commissions to the defendants up to October 1, 1911, notwithstanding the temporary cancellation of the policies from June 22 to October 1, 1910, for it quite plainly appears that this temporary cancellation was principally for the purpose of defeating the defendants’ claim for commissions.
By the Court. — Judgment affirmed.